Title: To Thomas Jefferson from James Madison, 22 July 1802
From: Madison, James
To: Jefferson, Thomas


          
            Dear Sir
            Washington July 22. 1802.
          
          On consultation with the Secretary of the Navy, it has been concluded that the public service will be favored by sending the ship the General Greene, with the provisions & gun-carriages destined for the Mediterranean, instead of chartering a private vessel for the occasion. It has occurred also that as the period at which an annual remittance to Algiers will become due, will arrive before the ship will get to that place, it may be found proper that another thirty thousand dollars should be sent as an experimental measure for avoiding the stipulated & expensive tribute of Stores. Should the substitute be accepted, it will be a saving to the U. States. Should it be rejected, time will be gained for the other remittance. I have written to Mr. Gallatin on the subject, and requested him to make preparation for having the money ready in case your approbation should be signified to him. You will recollect no doubt that if a letter from you to the Emperor of Morocco, should be decided on, as a companion to the Gun carriages, it must be forwarded in time for the sailing of the Ship. May I ask the favor of you to leave it open for the perusal of Mr. Sampson, that it may serve as an explanation & instruction to him in the case. The ship will probably sail from this place in about 20 days from this date.
          I observe in the papers that one of the Commissrs. of Bankruptcy for Philada. has been taken off by the fever. I have not heard lately from Mr. Wagner, but think it not improbable that the vacancy will attract the attention of himself & his friends, and that it may be properly bestowed on him, if no particular claim to it be in the way.
          With the most respectful attachment I remain Dr. Sir Yrs.
          
            James Madison
          
        